                 Case 21-50238-KBO           Doc 8       Filed 05/06/21       Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                               )
                                                     )    Chapter 7
BAYOU STEEL BD HOLDINGS, LLC, et al.,                )
                                                     )    Case No. 19-12153 (KBO)
                    Debtors.                         )
____________________________________                 )    (Jointly Administered)
                                                     )
GEORGE L. MILLER, in his capacity as                 )
Chapter 7 Trustee of BAYOU STEEL BD                  )
HOLDINGS, L.L.C., et al.,                            )    Adversary Proceeding No. 21-50238 (KBO)
                                                     )
                        Plaintiff,                   )
                                                     )    JURY TRIAL DEMANDED
vs.                                                  )
                                                     )
JMS RUSSEL METALS CORP.,                             )
                                                     )
                    Defendant.                       )
____________________________________

        DEFENDANT, JMS RUSSEL METALS CORP.'S ANSWER TO COMPLAINT FOR
      BREACH OF CONTRACT, ACCOUNT STATED AND GOODS SOLD AND DELIVERED

         JMS Russel Metals Corp. (the "Defendant"), through its undersigned counsel, files the following

Answer to Complaint for Breach of Contract, Account Stated and Goods Sold and Delivered (the

"Complaint"), averring as follows:

                                             THE PARTIES

         1.     The Defendant submits that no response is required to the averments in paragraph 1. To

the extent a response is required, the averments in paragraph 1 are denied.

         2.     The averments in paragraph 2 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 2 are denied.

         3.     The averments in paragraph 3 are admitted in part and denied in part. It is admitted that

the corporation formed under the laws of the State of Delaware. The principal office address is 6600

Financial Drive, Mississauga, Ontario Canada L5N 7J6.

                                     JURISDICTION AND VENUE

         4.     The averments in paragraph 4 are admitted.
                 Case 21-50238-KBO            Doc 8        Filed 05/06/21     Page 2 of 6



        5.      The averments in paragraph 5 are admitted.

        6.      Defendant submits that no response is required to the averments in paragraph 6. To the

extent a response is required, the averments in paragraph 6 are denied. By way of further response, the

Defendant does not consent to the entry of final orders or judgment by this Court if it is determined that

consent of the parties is required by this Court to enter final orders or judgment consistent with Article III

of the United States Constitution.

        7.      The averments in paragraph 7 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 7 are denied.

                                     BASIS FOR RELIEF REQUESTED

        8.      The Defendant is without sufficient information to admit or deny the averments in

paragraph 8. To the extent a response is required, the averments in paragraph 8 are denied.


                                                  FACTS

        9.      The Defendant is without sufficient information to admit or deny the averments in

paragraph 9, as the averment makes an ambiguous reference to invoices and a Contract. To the extent a

response is required, the averments in paragraph 9 are denied.

        10.     The Defendant is without sufficient information to admit or deny the averments in

paragraph 10. To the extent a response is required, the averments in paragraph 10 are denied.

        11.     The averments in paragraph 11 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 11 are denied.

                                       FIRST CLAIM FOR RELIEF
                                       (BREACH OF CONTRACT)

        12.     Paragraphs 1 through 11 are incorporated herein by reference.

        13.     The averments in paragraph 13 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 13 are denied.

        14.     The averments in paragraph 14 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 14 are denied.



                                                     -2-
                Case 21-50238-KBO            Doc 8       Filed 05/06/21    Page 3 of 6



        15.     The averments in paragraph 15 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 15 are denied.

        16.     The averments in paragraph 16 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 16 are denied.

        17.     The averments in paragraph 17 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 17 are denied.

        18.     The averments in paragraph 18 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 18 are denied.

                                   SECOND CLAIM FOR RELIEF
                                      (ACCOUNT STATED)

        19.     Paragraphs 1 through 18 are incorporated herein by reference.

        20.     The averments in paragraph 20 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 20 are denied.

        21.     The averments in paragraph 21 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 21 are denied.

        22.     The averments in paragraph 22 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 22 are denied.

        23.     The averments in paragraph 23 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 23 are denied.

                                   THIRD CLAIM FOR RELIEF
                                 (GOODS SOLD AND DELIVERED)

        24.     Paragraphs 1 through 23 are incorporated herein by reference.

        25.     The averments in paragraph 25 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 25 are denied.

        26.     The averments in paragraph 26 constitute a conclusion of law to which no response is

required. To the extent a response is required, the averments in paragraph 26 are denied.




                                                   -3-
                 Case 21-50238-KBO             Doc 8        Filed 05/06/21     Page 4 of 6



                                      DEMAND FOR JURY TRIAL

         The Defendant hereby demands trial by jury in this action of all issues so triable.

                                         PRAYER FOR RELIEF

         WHEREFORE, the Defendant requests that this case be dismissed.

                                       AFFIRMATIVE DEFENSES

         27.     Paragraphs 1 through 26 are incorporated herein by reference.

         28.     Plaintiff fails to state a claim upon which relief can be granted.

         29.     All or part of Plaintiff's claims are barred as a result of payment having been made to

Plaintiff.

         30.     Plaintiff’s claim contained in the Complaint is barred because the Defendant has not

breached any obligation that they may have had with Plaintiff.

         31.     To the extent established in discovery, the Plaintiff’s alleged claims are subject to set-off

and/or recoupment for obligations owed by the Debtors to the Defendant.

         32.     Defendant disputes any and all amounts set forth in the Complaint.

         33.     Defendant reserves the right to amend or supplement the foregoing affirmative defenses

as necessary and as additional facts are made known.



         WHEREFORE, the Defendant requests that this case be dismissed.

                                                             Respectfully submitted,

                                                             LEECH TISHMAN FUSCALDO &
                                                             LAMPL, LLC

Dated: May 6, 2021                                     By: /s/ Gregory W. Hauswirth
                                                           Gregory W. Hauswirth (DE Bar No.5679)
                                                           1007 North Orange Street, 4th Floor
                                                           Wilmington, DE 19801
                                                           Telephone: 302.332.7181
                                                           Facsimile: 412.227.5551
                                                           ghauswirth@leechtishman.com

                                                             and

                                                             Patrick W. Carothers (PA Bar No. 85721)


                                                      -4-
Case 21-50238-KBO   Doc 8     Filed 05/06/21    Page 5 of 6



                               525 William Penn Place, 28th Floor
                               Pittsburgh, PA 15219
                               Telephone: 412-261-1600
                               Facsimile: 412-227-5551
                               pcarothers@leechtishman.com

                               Attorneys for Defendant, JMS Russel Metals
                               Corp.




                        -5-
                Case 21-50238-KBO            Doc 8       Filed 05/06/21     Page 6 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                               )
                                                     )    Chapter 7
BAYOU STEEL BD HOLDINGS, LLC, et al.,                )
                                                     )    Case No. 19-12153 (KBO)
                    Debtors.                         )
____________________________________                 )    (Jointly Administered)
                                                     )
GEORGE L. MILLER, in his capacity as                 )
Chapter 7 Trustee of BAYOU STEEL BD                  )
HOLDINGS, L.L.C., et al.,                            )    Adversary Proceeding No. 21-50238 (KBO)
                                                     )
                        Plaintiff,                   )
                                                     )    JURY TRIAL DEMANDED
vs.                                                  )
                                                     )
JMS RUSSEL METALS CORP.,                             )
                                                     )
                    Defendant.                       )
____________________________________


                                        NOTICE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing has been served
upon counsel of record this 6th day of May 2021, by the Court's electronic mail system and U.S. Mail, first
class, postage prepaid, as follows:


                                      Andrew W. Caine, Esq.
                                       Peter J. Keane, Esq.
                              PACHULSKI STANG ZIEHL & JONES LLP
                                 919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                   Wilmington, DE 19899-8705

                            (Counsel to Plaintiff, George L. Miller, Chapter 7
                    Trustee for the Estates of Bayou Steel BD Holdings, L.L.C., et al.)


                                                         /s/ Gregory W. Hauswirth
